Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5 - 4, 19, 30 - 33, 35 - 38 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the best prior art found to record are Addleman et al. (U.S. No. 2013/0276555 A1) and Simandl et al. (U.S. No. 2008/0057808 A1) which teach the claimed invention however fail to disclose the limitations of “the coating comprising polyisobutylene to collect particles of the trace analyte from a surface when the trace analyte collection area is placed against the surface, wherein the trace analyte collection area comprises a first area where the coating is applied and a second area where the coating is not applied, and wherein the coating is applied over a limited portion of the trace analyte collection area to concentrate the trace analyte in the limited portion of the trace analyte collection area for delivery to an inlet of a detector and wherein the first area where the coating is applied and the second area where the coating is not applied are contactable against the surface from which the trace analyte is collected” in combination with all the remaining limitations as required by the independent claim 1.  
Regarding Claim 19, the best prior art found to record are Addleman et al. (U.S. No. 2013/0276555 A1) and Simandl et al. (U.S. No. 2008/0057808 A1) which teach the claimed invention however fail to disclose the limitations of “wherein the coating is applied in a pattern on the substrate in the trace particle collection area, the pattern comprising at least one first area where the coating is not applied and at least one second area where the coating is applied, the at least one first area configured to collect particles of a trace analyte of a first type and the at least one second area configured to collect particles of a trace analyte of a second type where the particles of a trace analyte of a second type are collected less efficiently by the at least one first area than by the at least one second area” in combination with all the remaining limitations as required by the independent claim 19.  
Regarding Claim 30, the best prior art found to record are Addleman et al. (U.S. No. 2013/0276555 A1) and Simandl et al. (U.S. No. 2008/0057808 A1) which teach the claimed invention however fail to disclose the limitations of “wherein the trace analyte collection area comprises a coating comprising polyisobutylene for collecting the trace analyte from the surface, and wherein the coating is applied over a limited portion of the trace analyte collection area to concentrate the trace analyte in the limited portion of the trace analyte collection area for delivery to an inlet of a detector and wherein all of the trace analyte collection area is contactable against the surface from which the trace analyte is collected” in combination with all the remaining limitations as required by the independent claim 30. 
Hence the prior art of records fail to teach the invention as set forth in claims 1, 5 - 4, 19, 30 - 33, 35 - 38 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 01/04/2022 pp. 6 – 9, 08/18/2021 pp. 7 - 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861